

Ribbon Communications Inc.
2019 Incentive Award Plan




Non-Statutory Stock Option Award Agreement 


This NON-STATUTORY STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made
effective as of              (the “Grant Date”), between Ribbon Communications
Inc., a Delaware corporation (the “Company”), and          (the “Participant” or
“you”).


RECITALS


WHEREAS, the Company has adopted the Ribbon Communications Inc. 2019 Incentive
Award Plan (the “Plan”), which Plan is incorporated herein by reference and made
a part of this Agreement (capitalized terms not otherwise defined herein shall
have the same meanings as set forth in the Plan); and


WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant the option described
herein pursuant to the Plan and the terms set forth below;


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.         Grant of Option. The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, in whole or in part, an aggregate
of          shares of Common Stock (the “Shares”). The Option is intended to be
a Non-Statutory Stock Option.


2.    Option Price. The price per Share subject to the Option shall be         
per Share (the “Option Price”).


3.    Option Term. The term of the Option shall be ten (10) years, commencing on
the Grant Date. Unless earlier terminated as set forth herein or in the Plan,
this Option shall automatically terminate at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Final Exercise Date”).


4.         Vesting Schedule. Subject to the Participant’s continued service to
the Company through the applicable vesting date, the Option shall vest and
become exercisable as follows:






The date on which the Option becomes fully vested is referred to as the “Final
Vesting Date”.


5.    Acceleration of Vesting. Notwithstanding Section 4 hereof and except as
set forth in an employment agreement between the Company and the Participant,
effective immediately prior to the consummation of an Acquisition (as defined in
the Plan), the unvested portion of the Option that would vest within twelve (12)
months following the date of such Acquisition shall immediately vest and become
exercisable. Thereafter, the remaining unvested portion of the Option shall
continue to vest in the monthly amount set forth in Section 4 above and the
Final Vesting Date shall be accelerated by twelve (12) months.






6.     Exercise of Option.


            (a)        Notice of Exercise.  The Participant or the Participant’s
representative may exercise the vested portion of the Option or any part thereof
prior to the Final Vesting Date by giving written notice to the Company in the
form prescribed by the Company from time to time (the “Notice of Exercise”). The
Notice of Exercise shall be signed by the person exercising such Option. In the
event that such Option is being exercised by the Participant’s representative,
the Notice of Exercise shall be accompanied by proof (satisfactory to the
Company) of such representative’s right to exercise such Option.


(b)    Method of Exercise. The Participant or the Participant’s representative
shall deliver to the Company, at the time the Notice of Exercise is given,
payment for the full amount of the aggregate Option Price for the exercised
Option in the manner provided in Section 5(f) of the Plan. The Participant or
the Participant’s representative may purchase less than the number of Shares
covered hereby; provided that no partial exercise of this Option may be for any
fractional share.


(c)    Issuance of Shares. Provided that the Company receives a properly
completed and executed Notice of Exercise and payment for the full amount of the
aggregate Option Price, the Company shall promptly cause to be issued the Shares
underlying the exercised Option, registered in the name of the person exercising
the applicable Option.
            
(d)        Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 6, this Option may not be exercised unless
the Participant, at the time he or she exercises this Option, is and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any of its affiliates.
            
(e)        Termination of Relationship with the Company.  Upon a termination of
the Participant’s services for any reason, other than pursuant to Sections 6(f)
and (g) below, any unvested portion of the Option shall immediately terminate
and be forfeited without consideration and, subject to Section 5(d) of the Plan,
the vested portion of the Option shall remain exercisable until the earlier of
(i) ninety (90) days following such termination of service and (ii) the Final
Exercise Date. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, breaches the terms of any agreement (including, without
limitation, any confidentiality, non-competition or non-solicitation provision)
between the Participant and the Company, the right to exercise this Option shall
terminate upon such breach.
            
(f)         Exercise Period Upon Death or Disability.  Upon a termination of the
Participant’s service because the Participant dies or becomes disabled (within
the meaning of Section 22(e)(3) of the Code), any unvested portion of the Option
shall immediately terminate and be forfeited without consideration and, subject
to Section 5(d) of the Plan, the vested portion of the Option shall remain
exercisable until the earlier of: (i) 180 days following such termination of
service and (ii) the Final Exercise Date.
            
(g)        Termination for Cause.  Upon the effective date of a termination of
the Participant’s service by the Company for Cause (as defined below), as hereby
determined by the Company (and notwithstanding anything to the contrary in
Section 5(d) of the Plan), the right to exercise this Option, including the
vested portion of the Option, shall terminate immediately and be forfeited
without consideration. If the Participant is party to an employment, consulting
or severance agreement with the Company at the time of his or her termination of
employment with the Company or any affiliate that contains a different
definition of “cause” (or any derivation thereof), the definition in such
agreement will control for purposes of this Agreement. Otherwise, “Cause” as
used in this Agreement means the occurrence of any of the following: (1) gross
negligence or willful misconduct by you in the performance of your duties that
is likely to have a material adverse effect on the Company or its reputation;
(2) your indictment for, formal admission to (including a plea of guilty or non
contendere to), or conviction of (A) a felony, (B) a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or (C) any crime
involving the Company; (3) your commission of an act of fraud or dishonesty in
the performance of your duties; (4) repeated failure by you to perform your
duties, which are reasonably and in good faith requested in writing by the CEO
or the Board of Directors of the Company; or (5)  material breach of any written
agreement between you and the Company, that you fail to remedy within ten (10)
days following written notice from the Company.


7.         Withholding.  The Participant may be required to pay the Company or
any of its affiliates and the Company shall have the right, and is hereby
authorized, to withhold any applicable withholding taxes in respect of the
Option, its exercise or transfer, and to take such other action as may be
necessary in the opinion of the Board to satisfy all obligations for the payment
of such withholding taxes.


8.         Transferability of Option. Unless otherwise provided by the Board,
the Option may not be sold, assigned, alienated, attached, transferred, pledged
or otherwise encumbered by the Participant, either voluntarily or by operation
of law, except by will or the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any of its
affiliates; provided that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Board shall have been
furnished with written notice thereof and a copy of such evidence as the Board
may deem necessary to establish the validity of the transfer and the acceptance
by the transferee or transferees of the terms and conditions hereof. During the
lifetime of the Participant, the Option shall be exercisable only by the
Participant.


9.     Provisions of the Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan; that the Option is subject to the provisions of the Plan; and that the
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.


10.    Notices. Any notification required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.


11.    Adjustments of Shares. In the event of a Reorganization Event (as defined
in the Plan) or other transaction described in Section 10 of the Plan, the
Shares and the other terms of this Agreement shall be adjusted in the manner
provided for in Section 10 of the Plan.


12.     No Right to Continued Employment or Service. The granting of the Option
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its affiliates to continue the employment or service of the Participant
and shall not lessen or affect any right that the Company or any of its
affiliates may have to terminate the service of such Participant.


13.     Securities Laws; Legends on Certificates. The issuance and delivery of
the Shares shall comply with (or be exempt from) all applicable requirements of
law, including without limitation the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Company shall
not be obligated to file any registration statement under any applicable
securities laws to permit the purchase or issuance of any Shares under the Plan
or Awards and accordingly, any certificates for Shares or documents granting
Awards may have an appropriate legend or statement of applicable restrictions
endorsed thereon. If the Company deems it necessary to ensure that the issuance
of Shares under the Plan is not required to be registered under any applicable
securities laws, each Participant to whom such Shares would be issued shall
deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may reasonable request
which satisfies such requirements.


14.     Erroneously Awarded Compensation. This Award (including any proceeds,
gains or other economic benefit actually or constructively received by
Participant upon receipt or exercise of the Award or upon the receipt or resale
of shares of Common Stock underlying the Award) shall be subject to the
provisions of any claw-back policy implemented by the Company, including,
without limitation, any claw-back policy adopted to comply with the requirements
of applicable law, including without limitation the Dodd-Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder.


15.     Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof. Notwithstanding the foregoing, to the extent that the Participant
has entered into an employment agreement with the Company and the terms noted in
such employment agreement are inconsistent with or conflicts with this
Agreement, then the terms of the employment agreement will supersede the
inconsistent or conflicting terms set forth herein as determined by the Board in
accordance with Section 3(a) of the Plan. In all other respects, this Agreement
shall remain in full force and effect.


16.     Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.


17.     Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be joined herein and be bound by the terms hereof.


18.    Choice of Law. This Agreement shall be governed by the law of the State
of Delaware (regardless of the laws that might otherwise govern under applicable
Delaware principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.


19.    No Guarantees Regarding Tax Treatment. The Participant (or his or her
beneficiaries) shall be responsible for all taxes with respect to the Option.
The Board and the Company make no guarantees regarding the tax treatment of the
Option.


20.    Amendment. The Board may amend or alter this Agreement and the Option
granted hereunder at any time, subject to the terms of the Plan.


21.     Severability. The provisions of this Agreement are severable and if any
one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


22. Section 409A.


(a)This Agreement is intended to be exempt from Section 409A of the Code
(together with the Department of Treasury regulations and other interpretive
guidance issued thereunder (including, without limitation, any such regulations
or other guidance issued after the Grant Date, “Section 409A”) and shall be
interpreted consistent therewith.


(b)Notwithstanding any other provision of the Plan or this Agreement, if at any
time the Board determines that the Option (or any portion thereof) may be
subject to Section 409A, the Board shall have the right in its sole discretion
(without any obligation to do so or to indemnify the Participant or any other
person for failure to do so) to adopt such amendments to this Agreement, or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Board
determines are necessary or appropriate for the Option to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
No provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Participant or any other individual to the Company or any of its affiliates,
employees or agents.


23.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement will not be
binding on either party unless and until signed by both parties.




[Signature Page Follows]









IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
 
 
 
RIBBON COMMUNICATIONS INC.
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
Agreed and acknowledged as
of the date first above written:
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
EMPLOYEE IDENTIFIER
 
 
OPTION NUMBER
 
 













































1

